Citation Nr: 1526883	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-32 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1968 until September 1971. The Veteran died in September 2011. The appellant is the Veteran's widow. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin. The claim was subsequently transferred to the RO in San Louisville, Kentucky.


FINDINGS OF FACT

1. The Veteran died in September 2011; the death certificate lists the immediate cause of death as respiratory failure with acute respiratory distress syndrome (ARDS) and graft-versus host disease (GVHD), leading to the ultimate cause of death. 

2. Veteran's death is not related to his military service.


CONCLUSION OF LAW

The criteria for service connection for the Veteran's cause of death have not been met. 38 U.S.C.A. §§ 1110, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). More specific notice is required in the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death. Hupp v. Nicholson, 21 Vet. App. 342 (2007). The duty to notify was satisfied in a December 2011 letter.

With regard to the duty to assist, the claims file contains the Veteran's death certificate, marriage certificate, medical treatment records, VA rating decisions, and the statements of the appellant in support of the claim. The Board has carefully reviewed such statements, and concludes that there has not been identification of further evidence not already of record for which VA has a duty to obtain.  

While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is necessary to substantiate the claim, and VA is excused from providing such assistance in claims for service connection for the cause of the Veteran's death only when no reasonable possibility exists that such assistance would aid in substantiating the claim. Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008). 

A medical opinion has not been obtained in this case because the weight of the evidence demonstrates that the Veteran's acute myeloid leukemia, which is the significant condition that contributed to the Veteran's death, had its onset years after service separation. There is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for the cause of the Veteran's death because there is nothing in service to which any current disability could be related by competent opinion. See 38 U.S.C.A. § 5103A(a)(2). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to her claim. Essentially, all available evidence that could substantiate the claim has been obtained.  

Cause of Death 

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a). For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto. 38 C.F.R. § 3.312(b). In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed. 38 C.F.R. § 3.312(c)(3).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Analysis

The Veteran died in September 2011. The certificate of death lists respiratory failure with acute respiratory distress syndrome (ARDS) and  graft-versus host disease (GVHD), leading to the ultimate cause of death. Additionally, the death certificate notes the underlying cause which initiated the events resulting in the Veteran's death being a bone marrow transplant, which is attributed to his acute myeloid leukemia (AML) and acute liver injury.  At the time of the Veteran's death, he was service connected for peripheral neuropathy in the right upper extremity, left upper extremity, left lower extremity, right lower extremity, type 2 diabetes mellitus, right ankle fracture, and erectile dysfunction.

A September 2011 VA autopsy report reflects that the Veteran's cause of death was attributed to complications of chronic limited GVHD and ARDS, secondary to sepsis and immunosuppression. The report reflects that after being diagnosed with AML in October 2010, and receiving chemotherapy treatment, the Veteran underwent allogenic bone marrow transplantation in March 2011. In August 2011 the Veteran experienced complications of GVHD associated with his bone marrow transplant, and was treated for steroid refractory GVHD. The Veteran's medical condition worsened with the development of sepsis (fever) and subsequently passed away in September 2011.

The appellant avers that the Veteran's death was due to his military service, specifically that the Veteran's Agent Orange exposure during Vietnam caused his AML.

The claims folder does not reflect nor does the appellant claim that the Veteran complained of, or received treatment for AML while in service or within one year from his military service. There is no evidence of AML in service and no competent credible medical evidence that it could be related to service. While the VA has conceded that the Veteran was exposed to Agent Orange, the presumption for service connection does not apply in regard to the Veteran's AML. 

As previously mentioned, the claims folder does not reflect that the Veteran complained of,  or received treatment for, AML during service or that his AML was manifested to a compensable degree within one year from active military service. Rather, the claims folder reflects that the Veteran was diagnosed with AML in October 2010, approximately 39 years after active service. (See September 2011 VA autopsy report). Furthermore, while VA has determined that a positive association exists between exposure to herbicides and the subsequent development of all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's' lymphoma (NHL), respiratory cancers; AML is not considered a chronic B-cell leukemia for VA purposes and is not a type of cancer that warrants presumptive service connection. 38 C.F.R. § 3.309(e). 

Lastly, the claims folder does not reflect, nor does the appellant allege, that the any of the Veteran's service connected disabilities affecting vital organs rendered the Veteran materially less capable of resisting the effects of other disease or injury primarily causing his death. Rather, October and November 2010 VA medical records reflects no evidence of end organ dysfunction associated with the Veteran's diabetes mellitus. 

 As the evidence fails to establish that the Veteran had a service connected disability that was either the principal or a contributory cause of death, the appellant's claim for entitlement to service connection for the cause of the Veteran's death is not warranted.

ORDER

Entitlement to service connection for the cause of the Veteran's death is denied



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


